Title: From John Adams to Richard Henry Lee, 24 February 1821
From: Adams, John
To: Lee, Richard Henry



Dear Sir
Montizillo February 24 1821

You have confered an obligation upon me by your kind letter of February the 6th. In former years of my Life I reckoned among my friends 4 gentlemen of your name Richard Henry Lee Francis Lightfoot Lee William Ludlow Lee and Arthur Lee, all Gentlemen of respectable characters for capacity information and integrity, with your Grandfather Richard Henry Lee I served in congress from 1774 to 1778 and afterwards in the senate of the United States in 1799 1789 he was a Gentleman of fine talents, of amiable manners and great worth. As a public speaker he had a fluency, as easy and graceful, as it was melodious, which his classical education enabled him to decorate his with frequent allusion to some of the finest passages of Antiquity. With all his brothers he was always devoted to the cause of his Country; I am glad your are about to commense a memoire of that illustrious patriot.
I cannot take upon me to assert upon my own memory who were the movers of particular measures in Congress, because I thought it of little importance. I have read in some of our Histories that Govenor Johnson and of Maryland nominated Mr Washington for commander and Chief of the army, Mr Chase the first motion for foreign alliances, Mr Richard Henry Lee for a delaration of Independence. As such motions were generally concerted before them I presume Mr Johnson was designated to nominate a General because the gentlemen from Virginia declined from delicacy the nomination of their own colleague. Mr Richard H. Lee was prefered for the motion for Independence because he was from the most ancient colony &c Mr Chase for foreign alliances that too many motions may not be made by the same member &c &c. It ought to be eternally remembered that the Eastearn Members were interdicted from taking the lead in any great measures because they lay under an odium and a great weight of unpopularity, because they have been suspected form the beginning of having independence in contemplation; they were restraind from the appearance of promoting any great measures by their own discretion, as well as by the general sense of Congress. That your Grandfather made a speech in favour of a Declaration of Independence I have no doubt and very probably more than one; though I cannot take upon me to repeat from memory any part of his speeches, or any others, that were made upon that occasion, the principles and sentiments and expressions of the declaration of Independence had been so often pronounced and echoed and reechoed in that congress for 2 years before, and especially for the last 6 months that it will forever be impossible to ascertain who uttered them and upon what occasion I applaud your piety in recording the fame of your ancestor and heartily wish you success in the enterprize.
John Adams